DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 4/5/2021. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2016/0165663, to Shanmugam et al. (“Shanmugam”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2013/0343202, to Huseth et al. (“Huseth”), which is applicant-cited.
U.S. Patent Application Publication No. 2018/0242218, to Muscariello et al. (“Muscariello”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(1) – Claims 1, 6, 7, 9, 10, 14, and 17-20 are anticipated by Shanmugam.
35 U.S.C. § 103 Rejections:
35 U.S.C. § 103 – Claims 2-5, 11, 12, 15, and 16 are obvious over Shanmugam in view of Huseth.
35 U.S.C. § 103 – Claim 8 is obvious over Shanmugam in view of Muscariello.
35 U.S.C. § 103 – Claim 13 is obvious over Shanmugam in view of Huseth, and in further view of Muscariello.
Double Patenting Rejections:
Claims 1, 2, 5, 6, 9, and 11-19 are rejected over non-obvious type double patenting in view of U.S. Patent No. 10,972,314 (the issued patent from parent application no. 16/451,648).
Claims 3, 4, 7, 10, and 20 are rejected over non-obvious type double patenting in view of U.S. Patent No. 10,972,314 in view of Shanmugam.
Claim 8 is rejected over non-obvious type double patenting in view of U.S. Patent No. 10,972,314 in view of Muscariello.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 4/5/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Drawings
The drawings filed 4/5/2021 are accepted.

Claim Interpretation
At least independent claims 1, 9, and 14 recite a “gateway device for a fire control system,” a “method of operating a gateway device for a fire control system,” and a “fire control system, comprising: a gateway device,” respectively. (Emphasis added.) The emphasized element of each preamble is considered intended use since the body of each claim does not differentiate between a gateway (or operation of a gateway), generally as shown in the prior art (see rejections below), and one “for fire control.” See MPEP § 2111.02(II). As a result, for examination purposes, at least for independent claims 1, 9, and 14, and unless otherwise addressed in the rejections below, this feature will be considered intended use and will not be given patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 10, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanmugam (U.S. 2016/0165663).

Regarding claim 1, Shanmugam teaches:
A gateway device for a … control system1 (Shanmugam, Fig. 1, gateway 150, ¶¶ 19, 20; see also Fig. 8, ¶ 128), comprising: 
a network interface configured to connect to a network (Shanmugam, Fig. 1, the interface 159 (or interfaces to each of the devices 161, 163, 165, 167, 169) and interfaces to routers 140, 142, are all network interfaces, see e.g., ¶¶ 21, 24; see also Fig. 8, com ports, ¶¶ 128-129);
a processor (Shanmugam, Fig. 8, CPU, ¶¶ 128-129, 131); and 
a memory having instructions stored thereon (Shanmugam, Fig. 8, ROM and/or RAM, ¶¶ 128-129, 131-132), which when executed by the processor cause the processor to determine a data management scheme for the gateway device based on a type of the network interface (Shanmugam, ¶ 21, “the multi-protocol communication interface 159 is configured to recognize signals of various communication protocols, such as Zigbee, X10, TCP/IP and the like, received from connected devices” and “[t]he multi-protocol communication interface 159, for example, indicates to the gateway 150 the communication protocol of the received signal, which allows the gateway to decode and process the received signals,” where recognizing signals and the associated protocol is detecting a connection to a network and determining a data management scheme associated with that protocol, that is, how to handle and process the data associated with the protocol).

Regarding claim 6, which depends from claim 1, Shanmugam further teaches, “the instructions when executed by the processor cause the processor to detect that the network interface is connected to the network,” as recited in the claim Shanmugam, ¶ 21, recognizing signals and the associated protocol is detecting a connection to a network and determining a data management scheme associated with that protocol, that is, how to handle and process the data associated with the protocol.

Regarding claim 7, which depends from claim 1, Shanmugam further teaches “the instructions when executed by the processor cause the processor to notify a user of the determined data management scheme,” as recited in the claim. Shanmugam, ¶ 65, a user is presented with a list of connected devices, which would necessarily indicate the data management scheme associated with that device.

Regarding claim 9, Shanmugam teaches:
A method of operating a gateway device for a fire control system, comprising: 
connecting a network interface of the gateway device to a network (Shanmugam, Fig. 1, ¶¶ 17, 21, at least the customer device 161, 163, 165, 167, 169 are connected to the gateway and thus a network, e.g., 120, 123, 127); and 
determining, by the gateway device, a data management scheme for the gateway device based on a type of the connected network interface (Shanmugam, ¶ 21, “the multi-protocol communication interface 159 is configured to recognize signals of various communication protocols, such as Zigbee, X10, TCP/IP and the like, received from connected devices” and “[t]he multi-protocol communication interface 159, for example, indicates to the gateway 150 the communication protocol of the received signal, which allows the gateway to decode and process the received signals,” where recognizing signals and the associated protocol is detecting a connection to a network and determining a data management scheme associated with that protocol, that is, how to handle and process the data associated with the protocol).

Regarding claim 10, which depends from claim 9, Shanmugam further teaches “the network is a cellular network,” as recited in the claim. Shanmugam, ¶ 113.

Regarding claim 14, Shanmugam teaches:
A … control system2 (Shanmugam, Fig. 1, the home network 130 and/or the gateway 150 along with interface 159 operate as a control system, see e.g., ¶¶ 18-21), comprising: 
a gateway device having a plurality of network interfaces (Shanmugam, Fig. 1, gateway 150 has interface 159, which is also considered to be made of other interfaces for various communication protocols, such as 161, 163, 165, 167, 169, but also has an interfaces to home router 140 and internet router 142, see e.g., ¶¶ 21, 24), wherein the gateway device is configured to: 
detect that one of the plurality of network interfaces is connected to a network; and determine a data management scheme for the gateway device based on a type of the detected network interface (Shanmugam, ¶ 21, “the multi-protocol communication interface 159 is configured to recognize signals of various communication protocols, such as Zigbee, X10, TCP/IP and the like, received from connected devices” and “[t]he multi-protocol communication interface 159, for example, indicates to the gateway 150 the communication protocol of the received signal, which allows the gateway to decode and process the received signals,” where recognizing signals and the associated protocol is detecting a connection to a network and determining a data management scheme associated with that protocol, that is, how to handle and process the data associated with the protocol).

Regarding claim 17, which depends from claim 14, Shanmugam further teaches “the system includes a server configured to connect to the network,” as recited in the claim. Shanmugam, Fig. 1, at least servers 124, 125, ¶¶ 19-20, 32.

Regarding claim 18, which depends from claim 14, Shanmugam further teaches “the gateway device is located in a facility; and the server is located remotely from the facility,” as recited in the claim. Shanmugam, Fig. 1, the gateway 150 is located in home network 130 (i.e., a “facility”) and the servers 124, 125 are remote from the home network 130, ¶¶ 20-21, 52.

Regarding claim 19, which depends from claim 14, Shanmugam further teaches “the gateway device is configured to scan the plurality of network interfaces to detect that one of the plurality of network interfaces is connected to the network,” as recited in the claim. Shanmugam, ¶ 21, the gateway 150 receives signals from the devices 161, 163, 165, 167, 169, which is a form of “scanning,” and detects connection to a network. 

Regarding claim 20, which depends from claim 14, Shanmugam further teaches “the plurality of network interfaces includes at least one of: an ethernet interface; a Wi-Fi interface; a long-term evolution (LTE) interface; and a public switched telephone network (PSTN) interface,” as recited in the claim. Shanmugam, ¶¶ 3, 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam (U.S. 2016/0165663) in view of Huseth (U.S. 2013/0343202), both of which are in the same field of gateway communications as the claimed invention.

Regarding claim 2, which depends from claim 1, Shanmugam further teaches “the instructions when executed by the processor cause the processor to: receive data associated with the … control system; and determine the data management scheme based on the received data,” as recited in the claim. Shanmugam, ¶ 21, signals from the connected devices 161, 163, 165, 167, 169 are received and used, in part, to determine the protocol (e.g., data management scheme) of the device. As noted above, the preamble of claim 1 recites “a fire control system”, but the term “fire” was not given patentable weight since it was an intended use. However, claim 2 now incorporates the “fire control system” into the body of the claim, and thus, Shanmugam does not teach the gateway device 150 is used in a “fire control system,” as recited in claim 2. Even so, Huseth teaches that a gateway device can be used in a “fire control system”. See Huseth, Fig. 1B, gateways 120 are used in a fire control system, ¶¶ 15, 25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gateway that can detect various protocols (e.g., data management schemes), such as in Shanmugam, in a fire control system, such as in Huseth, as a way to mesh and interact with different sensors that can use different protocols to detect fire emergencies. See e.g., Huseth, ¶¶ 6-7.

Regarding claim 3, which depends from claim 2, Shanmugam further teaches “the data is received via the network interface,” as recited in the claim. Shanmugam, ¶ 21, the received signals (i.e., data) are received over the interface 159, and/or, the signals are received over multiple interfaces as represented by each of the connections to devices 161, 163, 165, 167, 169.

Regarding claim 4, which depends from claim 2, Shanmugam further teaches “the data is received via an additional interface of the gateway device,” the data is received via an additional interface of the gateway device,” as recited in the claim. Shanmugam, ¶ 21, the received signals (i.e., data) are received over multiple interfaces as represented by each of the connections to devices 161, 163, 165, 167, 169, which would include an “additional” interface.

Regarding claim 5, which depends from claim 2, Shanmugam further teaches “the data is associated with a cloud service for the … control system,” as recited in the claim. Shanmugam, ¶¶ 21-22, data from the connected devices 161, 163, 165, 167, 169 uses services in remote networks (e.g., 120, 123), which are considered “cloud” services/networks. As in the rejections of claims 1 and 2, Shanmugam does not teach the gateway device 150 is used in a “fire control system,” as recited in claim 5. Even so, Huseth teaches that a gateway device can be used in a “fire control system”. See Huseth, Fig. 1B, gateways 120 are used in a fire control system, ¶¶ 15, 25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gateway that can detect various protocols (e.g., data management schemes), such as in Shanmugam, in a fire control system, such as in Huseth, as a way to mesh and interact with different sensors that can use different protocols to detect fire emergencies. See e.g., Huseth, ¶¶ 6-7.

Regarding claim 11, which depends from claim 9, Shanmugam further teaches “the determined data management scheme is for a feature associated with a cloud service for the … control system,” as recited in the claim. Shanmugam, ¶¶ 21-22, 52, each of the connected devices 161, 163, 165, 167, 169 has associated with their services as carried out over the networks (e.g., 120, 123), which are considered “cloud” services/networks. Shanmugam does not teach the gateway device 150 is used in a “fire control system,” as recited in claim 11. Even so, Huseth teaches that a gateway device can be used in a “fire control system”. See Huseth, Fig. 1B, gateways 120 are used in a fire control system, ¶¶ 15, 25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gateway that can detect various protocols (e.g., data management schemes), such as in Shanmugam, in a fire control system, such as in Huseth, as a way to mesh and interact with different sensors that can use different protocols to detect fire emergencies. See e.g., Huseth, ¶¶ 6-7.

Regarding claim 12, which depends from claim 11, Shanmugam further teaches “the method includes receiving, by the gateway device, a selection of the feature,” as recited in the claim. Shanmugam, ¶ 65.

Regarding claim 15, which depends from claim 14, Shanmugam does not teach the additionally recited limitations in the claim. Huseth remedies this and teaches:
the system includes a control panel having an interface (Shanmugam, Fig. 1B, control panel 110 is part of the system with an interface to the access points/gateways 120, ¶ 22); and
the gateway device is configured to connect to the interface of the control panel (Shanmugam, Fig. 1B, each access point/gateway 120 connect to the control panel 110, ¶ 22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gateway that can detect various protocols (e.g., data management schemes), such as in Shanmugam, connected to a fire system control panel in a fire control system, such as in Huseth, as a way to mesh and interact with different sensors that can use different protocols to detect fire emergencies. See e.g., Huseth, ¶¶ 6-7.

Regarding claim 16, which depends from claim 15, while Shanmugam teaches a gateway 150 in a home network 130 (i.e., a “facility”), Shanmugam does not teach the claimed control panel or that the gateway and control panel “are located in a same facility.” Even so, Huseth teaches that the access points/gateways 120 and control panel 110 can be part of the same building (i.e., “facility”), as recited in claim 16. See Shanmugam, ¶¶ 3, 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gateway that can detect various protocols (e.g., data management schemes), such as in Shanmugam, connected to a fire system control panel in a fire control system in a facility, such as in Huseth, as a way to mesh and interact with different sensors that can use different protocols to detect fire emergencies. See e.g., Huseth, ¶¶ 6-7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam (U.S. 2016/0165663) in view of Muscariello (U.S. 2018/0242218), both of which are in the same field of gateway communications as the claimed invention.

Regarding claim 8, which depends from claim 1, Shanmugam does not teach the additionally recited limitations. Muscariello remedies this and teaches “the determined data management scheme is for utilizing an available bandwidth of the gateway device,” as recited in claim 8. Muscariello, ¶ 278, the gateway 1902, which is heterogeneous, meaning it manages data having multiple protocols (i.e., data management schemes), optimizes “throughput for an access where a client … maximizes the available bandwidth.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gateway of Shanmugam manage, or optimize, bandwidth as part of a data management scheme, as in Muscariello, “to provide optimal throughput.” See id.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam (U.S. 2016/0165663) and Huseth (U.S. 2013/0343202) as applied to claim 11 above, and further in view of Muscariello (U.S. 2018/0242218), of which are in the same field of gateway communications as the claimed invention.

Regarding claim 13, which depends from claim 11, neither Shanmugam nor Huseth teach the additionally recited limitations. Muscariello remedies this and teaches “the feature is associated with available bandwidth of the gateway device for the cloud service,” as recited in claim 13. Muscariello, ¶ 278, the gateway 1902, which is heterogeneous, meaning it manages data having multiple protocols (i.e., data management schemes), optimizes “throughput for an access where a client … maximizes the available bandwidth.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gateway of Shanmugam manage, or optimize, bandwidth as part of a data management scheme, as in Muscariello, “to provide optimal throughput.” See id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6, 9, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 14, 15, 18, and 20 of U.S. Patent No. 10,972,314. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1 of the instant application:
Claim 1 of the Instant Application
Claim 1 of the ‘314 Patent
A gateway device for a fire control system, comprising: a network interface configured to connect to a network; a processor; and
A gateway device for a fire control system, comprising: a processor; … a network interface of the gateway device …
and a memory having instructions stored thereon, which when executed by the processor cause the processor to determine a data management scheme for the gateway device based on a type of the network interface.
and a memory having instructions stored thereon which, when executed by the processor, cause the processor to: detect that a network interface of the gateway device is connected to a network; receive data associated with the fire control system; and determine a data management scheme for the gateway device based on a type of detected network interface and the received data.


Regarding claim 2 of the instant application:
Claim 2 of the Instant Application
Claim 1 of the ‘314 Patent
The gateway device of claim 1, wherein the instructions when executed by the processor cause the processor to: receive data associated with the fire control system; and determine the data management scheme based on the received data.
A gateway device for a fire control system, comprising: a processor; and a memory having instructions stored thereon which, when executed by the processor, cause the processor to: detect that a network interface of the gateway device is connected to a network; receive data associated with the fire control system; and determine a data management scheme for the gateway device based on a type of detected network interface and the received data.


Regarding claim 5 of the instant application:
Claim 5 of the Instant Application
Claim 8 of the ‘314 Patent
The gateway device of claim 2, wherein the data is associated with a cloud service for the fire control system.
The gateway device of claim 1, wherein the data management scheme is associated with a number of cloud services subscribed to by a user.


Regarding claim 6 of the instant application:
Claim 6 of the Instant Application
Claim 2 of the ‘314 Patent
The gateway device of claim 1, wherein the instructions when executed by the processor cause the processor to detect that the network interface is connected to the network.
The gateway device of claim 1, wherein the gateway device includes an interface scanning engine configured to detect that one of a plurality of control panel interfaces is connected to a fire control panel of the fire control system.


Regarding claim 9 of the instant application:
Claim 9 of the Instant Application
Claim 10 of the ‘314 Patent
A gateway device for a fire control system, comprising: a network interface configured to connect to a network; a processor; and
A method of operating a gateway device for a fire control system, comprising:
connecting a network interface of the gateway device to a network;
detecting, by the gateway device, that a network interface of the gateway device is connected to a network; receiving, by the gateway device, data associated with a fire control system; receiving, by the gateway device, a selection of a feature associated with a cloud service for the fire control system;
and determining, by the gateway device, a data management scheme for the gateway device based on a type of the connected network interface.
and determining, by the gateway device, a data management scheme for the selected feature based on a type of detected network interface and the received data.


Regarding claim 11 of the instant application:
Claim 11 of the Instant Application
Claim 14 of the ‘314 Patent
The method of claim 9, wherein the determined data management scheme is for a feature associated with a cloud service for the fire control system.
The method of claim 13 [(which ultimately depends from claim 10)], wherein notifying the user of the determined data management scheme includes notifying the user of details about the data management scheme, including, information indicating how to utilize an available bandwidth.


Regarding claim 12 of the instant application:
Claim 12 of the Instant Application
Claim 10 of the ‘314 Patent

A method of operating a gateway device for a fire control system, comprising:
The method of claim 11 [(which depends from claim 10)], wherein the method includes receiving, by the gateway device, a selection of the feature.
detecting, by the gateway device, that a network interface of the gateway device is connected to a network; receiving, by the gateway device, data associated with a fire control system; receiving, by the gateway device, a selection of a feature associated with a cloud service for the fire control system;

and determining, by the gateway device, a data management scheme for the selected feature based on a type of detected network interface and the received data.


Regarding claim 13 of the instant application:
Claim 13 of the Instant Application
Claim 14 of the ‘314 Patent
The method of claim 11, wherein the feature is associated with available bandwidth of the gateway device for the cloud service.
The method of claim 13 [(which ultimately depends from claim 10)], wherein notifying the user of the determined data management scheme includes notifying the user of details about the data management scheme, including, information indicating how to utilize an available bandwidth.


Regarding claim 14 of the instant application:
Claim 14 of the Instant Application
Claim 15 of the ‘314 Patent
A fire control system, comprising: a gateway device having a plurality of network interfaces, wherein the gateway device is configured to: detect that one of the plurality of network interfaces is connected to a network; and determine a data management scheme for the gateway device based on a type of the detected network interface.
A fire control system, comprising: a control panel; a server configured to connect to a network; and a gateway device configured to connect to an interface of the control panel and configured to: detect that one of a plurality of network interfaces of the gateway device is connected to the network; receive data associated with the fire control system; receive a selection of a feature associated with a cloud service for the fire control system; determine a data management scheme for the selected feature based on the detected network interface and the received data; and notify a user of the determined data management scheme.


Regarding claim 15 of the instant application:
Claim 15 of the Instant Application
Claim 15 of the ‘314 Patent
The fire control system of claim 14, wherein: the system includes a control panel having an interface; and the gateway device is configured to connect to the interface of the control panel.
A fire control system, comprising: a control panel; a server configured to connect to a network; and a gateway device configured to connect to an interface of the control panel and configured to: detect that one of a plurality of network interfaces of the gateway device is connected to the network; receive data associated with the fire control system; receive a selection of a feature associated with a cloud service for the fire control system; determine a data management scheme for the selected feature based on the detected network interface and the received data; and notify a user of the determined data management scheme.


Regarding claim 16 of the instant application:
Claim 16 of the Instant Application
Claim 20 of the ‘314 Patent
The fire control system of claim 15 ([which depends from claim 14)], wherein the gateway device and the control panel are located in a same facility.
The system of claim 15, wherein the control panel and the gateway device are installed in a facility, and wherein the server is located remotely from the facility.


Regarding claim 17 of the instant application:
Claim 17 of the Instant Application
Claim 15 of the ‘314 Patent
The fire control system of claim 14, wherein the system includes a server configured to connect to the network.
A fire control system, comprising: a control panel; a server configured to connect to a network; and a gateway device configured to connect to an interface of the control panel and configured to: detect that one of a plurality of network interfaces of the gateway device is connected to the network; receive data associated with the fire control system; receive a selection of a feature associated with a cloud service for the fire control system; determine a data management scheme for the selected feature based on the detected network interface and the received data; and notify a user of the determined data management scheme.


Regarding claim 18 of the instant application:
Claim 18 of the Instant Application
Claim 20 of the ‘314 Patent
The fire control system of claim 17 [(which depends from claim 14)], wherein: the gateway device is located in a facility; and the server is located remotely from the facility.
The system of claim 15, wherein the control panel and the gateway device are installed in a facility, and wherein the server is located remotely from the facility.


Regarding claim 19 of the instant application:
Claim 19 of the Instant Application
Claim 18 of the ‘314 Patent
The fire control system of claim 14, wherein the gateway device is configured to scan the plurality of network interfaces to detect that one of the plurality of network interfaces is connected to the network.
The system of claim 15, wherein the gateway device is configured to detect that the one of the plurality of network interfaces is connected to the network by scanning each respective one of the plurality of network interfaces until connectivity of one of the plurality of network interfaces is detected.


Claims 3, 4, 7, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 15 of U.S. Patent No. 10,972,314 in view of Shanmugam, both of which are in the same field of gateway communications as the claimed invention.

Regarding claim 3 of the instant application, which depends from claim 2, as noted above, claim 1 of the ‘314 patent recites all the limitation of claim 2 in instant application, but does not recite the additionally recited features of claim 3. Shanmugam remedies this and teaches “the data is received via the network interface,” as recited in the claim. Shanmugam, ¶ 21, the received signals (i.e., data) are received over the interface 159, and/or, the signals are received over multiple interfaces as represented by each of the connections to devices 161, 163, 165, 167, 169. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shanmugam, namely that data is received over a gateway interface, with the limitations of claim 1 of the ‘314 patent to allow multiple disparate devices to be managed and communicate with outside networks. See Shanmugam, ¶ 4.

Regarding claim 4 of the instant application, which depends from claim 2, as noted above, claim 1 of the ‘314 patent recites all the limitation of claim 2 in instant application, but does not recite the additionally recited features of claim 4. Shanmugam remedies this and teaches “the data is received via an additional interface of the gateway device,” the data is received via an additional interface of the gateway device,” as recited in the claim. Shanmugam, ¶ 21, the received signals (i.e., data) are received over multiple interfaces as represented by each of the connections to devices 161, 163, 165, 167, 169, which would include an “additional” interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shanmugam, namely that data is received over a gateway interface, with the limitations of claim 1 of the ‘314 patent to allow multiple disparate devices to be managed and communicate with outside networks. See Shanmugam, ¶ 4.

Regarding claim 7 of the instant application, which depends from claim 1, as noted above, claim 1 of the ‘314 patent recites all the limitation of claim 1 in instant application, but does not recite the additionally recited features of claim 7. Shanmugam remedies this and teaches “the instructions when executed by the processor cause the processor to notify a user of the determined data management scheme,” as recited in the claim. Shanmugam, ¶ 65, a user is presented with a list of connected devices, which would necessarily indicate the data management scheme associated with that device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shanmugam, namely that a user is notified of a data management scheme (e.g., a protocol used with a device), with the limitations of claim 1 of the ‘314 patent to allow multiple disparate devices to be managed and communicate with outside networks. See Shanmugam, ¶ 4.

Regarding claim 10 of the instant application, which depends from claim 9, as noted above, claim 10 of the ‘314 patent recites all the limitation of claim 9 in instant application, but does not recite the additionally recited features of claim 10 of the instant application. Shanmugam remedies this and teaches “the network is a cellular network,” as recited in the claim. Shanmugam, ¶ 113. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shanmugam, namely connecting to a particular type of network, such as cellular, with the limitations of claim 10 of the ‘314 patent to allow multiple disparate devices to be managed and communicate with outside networks. See Shanmugam, ¶ 4.

Regarding claim 20 of the instant application, which depends from claim 14, as noted above, claim 15 of the ‘314 patent recites all the limitation of claim 14 in instant application, but does not recite the additionally recited features of claim 20 of the instant application. Shanmugam remedies this and teaches “the plurality of network interfaces includes at least one of: an ethernet interface; a Wi-Fi interface; a long-term evolution (LTE) interface; and a public switched telephone network (PSTN) interface,” as recited in the claim. Shanmugam, ¶¶ 3, 21. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shanmugam, namely connecting to different types of networks, with the limitations of claim 10 of the ‘314 patent to allow multiple disparate devices to be managed and communicate with outside networks. See Shanmugam, ¶ 4.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,314 in view of Muscariello, both of which are in the same field of gateway communications as the claimed invention.

Regarding claim 8 of the instant application, which depends from claim 1, as noted above, claim 1 of the ‘314 patent recites all the limitation of claim 1 in instant application, but does not recite the additionally recited features of claim 8 of the instant application. Muscariello remedies this and teaches “the determined data management scheme is for utilizing an available bandwidth of the gateway device,” as recited in claim 8. Muscariello, ¶ 278, the gateway 1902, which is heterogeneous, meaning it manages data having multiple protocols (i.e., data management schemes), optimizes “throughput for an access where a client … maximizes the available bandwidth.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gateway recited in claim 1 of the ‘314 patent manage, or optimize, bandwidth as part of a data management scheme, as in Muscariello, “to provide optimal throughput.” See id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2020/0145338 describes an application specific gateway that connects various IoT devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted above, the original preamble recites a “fire control system,” but the emphasized feature is intended use and is not given patentable weight.
        2 As noted above, the original preamble recites a “fire control system,” but the emphasized feature is intended use and is not given patentable weight.